Case 3:20-cr-00441-FLW Document50 Filed 05/29/20 Page 1 of 13 PagelD: 200

a

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA
Hon.
Vv.
Crim. No. 20-
TIMOTHY GIBSON
18 U.S.C. § 1349

and : 18 U.S.C. § 1343
: 18 U.S.C. § 1028A
AHARON LEV, : 18 U.S.C. § 2

a/k/a “Aaron Lev,”
a/k/a “Aron Lev,”
a/k/a “David Gold,”
a/k/a “David Monroe”

INDICTMENT

The Grand Jury in and for the District of New Jersey, sitting at Newark,

 

charges:
Count One
(Conspiracy to Commit Wire Fraud)
Relevant Persons and Entities
1. At all times relevant to this Indictment:

a. Defendant AHARON LEV, a/k/a “Aaron Lev,” a/k/a “Aron
Lev,” a/k/a “David Gold,” a/k/a “David Monroe” (“LEV”) resided in or around
New Jersey, New York, and Israel.

b. Defendant TIMOTHY GIBSON (“GIBSON”) resided in or
around Utah and operated a business that, among other things, bought frequent
flyer miles, which were issued by airlines as rewards to their customers (“Miles”),

from consumers and sold those Miles to travel agencies and others.

 
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 2 of 13 PagelD: 201

on The “Credit Card Company” was headquartered in or around
New York and offered credit card services to customers, including small
businesses and their owners.

d. The Credit Card Company offered certain rewards to
cardholders, including points awarded to a customer in proportion to that
customer’s spending on the Credit Card Company’s credit cards (“Rewards
Points”).

€. To attract new customers, the Credit Card Company also
periodically made promotional offers of additional Rewards Points to any
customer who spent a certain amount of money on a newly-issued card within a
specified time period (“Promotional Rewards Points”).

f Customers could exchange Rewards Points for, among other
things, Miles that could be used to purchase airline tickets. When a customer
exchanged Rewards Points for Miles with a particular airline, the Credit Card
Company compensated that airline for the value of the Miles.

g. A small business could apply for a small-business credit card
account with the Credit Card Company by submitting an application
(“Application”) through an authorized representative (“Applicant”).

h. An Application required, among other things, the Applicant’s
personally identifiable information (“PII”), including the Applicant’s social
security number and address; information about the Applicant’s position with,
and salary from, the small business; and information about the small business

itself.
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 3 of 13 PagelD: 202

1. In submitting an Application, the Applicant certified that he
or she was the small business’s authorized representative and that the
information provided on the Application was accurate.

The Conspiracy

2. From at least as early as in or about August 2014 through at least
in or about May 2016, in Ocean County, in the District of New Jersey, and
elsewhere, defendants

TIMOTHY GIBSON
and
AHARON LEV,
a/k/a “Aaron Lev,”
a/k/a “Aron Lev,”
a/k/a “David Gold,”
a/k/a “David Monroe”
did knowingly and intentionally combine, conspire, confederate, and agree with
each other and with others to devise a scheme and artifice to defraud the Credit
Card Company, and to obtain money and property by means of materially false
and fraudulent pretenses, representations, and promises, and, for the purpose
of executing and attempting to execute such scheme and artifice to defraud, to
transmit and cause to be transmitted by means of wire communications in
interstate and foreign commerce certain writings, signs, signals, pictures, and
sounds, contrary to Title 18, United States Code, Section 1343.
The Goal of the Conspiracy

3. It was the goal of the conspiracy for GIBSON and LEV to enrich

themselves by (a) opening small-business accounts with the Credit Card

3
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 4 of 13 PagelD: 203

Company in the names of third parties and fictitious small businesses (the
“Fraudulent Accounts”); (b) using the Fraudulent Accounts to make purchases
generating Promotional Rewards Points (the “Points-Generating Purchases”); (c)
exchanging the Promotional Rewards Points for Miles; (d) selling the Miles to
third parties for cash; (e) cancelling the Points-Generating Purchases; and (f)
maximizing profits by closing the Fraudulent Accounts before they accrued
annual fees or other expenses.
Manner and Means of the Conspiracy
4, It was part of the conspiracy that:

a. LEV recruited individuals (the “Straw Cardholders”) to provide
him with their PII, which he used to open numerous Fraudulent Accounts with
the Credit Card Company in the Straw Cardholders’ names and on behalf of
fictitious small businesses, in exchange for a flat fee to the Straw Cardholders
for each Fraudulent Account opened. LEV made Points-Generating Purchases
on the Fraudulent Accounts and sold the resulting Promotional Rewards Points
to GIBSON and other third parties at a profit. LEV and his employees then
canceled the Points-Generating Purchases before payment was due, and
maximized their profits by closing the Fraudulent Accounts before annual or
other fees could accrue. The Miles eventually were redeemed by third parties to
purchase airfare.

b. LEV and his employees used advertisements and referrals to
recruit Straw Cardholders, who provided their PII in exchange for promised flat

fees paid by LEV for credit cards obtained in the Straw Cardholders’ names. LEV

4
Case 3:20-cr-00441-FLW Document50 Filed 05/29/20 Page 5 of 13 PagelD: 204

and his employees concealed from the Straw Cardholders: (1) that their
employment and income information would be falsified on the Applications; (2)
that their PII would be used in conjunction with false information to open
Fraudulent Accounts, sometimes as many as 99 per Straw Cardholder; and (3)
that most of the purchases made with the Fraudulent Accounts would be
cancelled rather than paid for.

Cc. LEV solicited bonus-rewards offers (“Rewards Offers”) from
the Credit Card Company in the names of nonexistent businesses (the “Straw
Businesses”), using email addresses he falsely claimed were associated with the
Straw Cardholders (the “Straw Email Addresses”), and using an address of a
rented box at a UPS Store in New Jersey (the “Mail Drop’).

d. LEV applied online for Fraudulent Accounts using the Straw
Cardholders’ PII and the Straw Email Addresses, along with fictitious small
business, salary, and other information, and directed that the resulting credit
cards be mailed to the Straw Cardholders’ homes. The Credit Card Company
would not have opened the Fraudulent Accounts absent the fraudulent
representations made by LEV and his employees. When the credit cards arrived,
LEV and his employees obtained the Fraudulent Account numbers from the
Straw Cardholders in exchange for payments of the previously promised fees,
which were paid from a bank account controlled by LEV.

e. LEV and his employees used the Fraudulent Accounts to
make Points-Generating Purchases of, among other things, airline tickets and

car rentals, with the intent to cancel the Points-Generating Purchases after
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 6 of 13 PagelD: 205

obtaining the resulting Promotional Rewards Points, converting them to Miles,
and selling them.

f. GIBSON used his business’s merchant account with the
Credit Card Company to charge Points-Generating Purchases to the Fraudulent
Accounts, knowing that the Points-Generating Purchases would later be
cancelled.

g. GIBSON urged LEV to mix a small amount of “real”
spending—i.e., to use the Fraudulent Accounts to make, and ultimately pay the
Credit Card Company for, legitimate purchases—to make it more difficult for the
Credit Card Company to detect the fraudulent nature of the majority of Points-
Generating Purchases. For example, on or about December 24, 2015, GIBSON
emailed LEV: “[P]lease do some real spend so less issues. Talked to some other
brokers, [the Credit Card Company] is pulling points from a lot of them that do
[points] manufacturing, all blame fake spending.” The same day, LEV responded:
“AJs long as we use points fast real spend is not [an] issue... .”

h. LEV and his employees used various ruses to induce the
Credit Card Company to expedite the posting of the Promotional Rewards Points
to the Fraudulent Accounts before payment was due. For example, in one
frequently used stratagem, a conspirator would call AmEx customer service,
identify himself as a Straw Cardholder, and ask for pending Rewards Points to

be vested before payment was due, so that he could use them to pay for

upcoming honeymoon- or bereavement-related travel.
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 7 of 13 PagelD: 206

i. LEV and his employees took steps to conceal their identities
as participants in the scheme, including by using pseudonyms in speaking with
Straw Cardholders and by identifying themselves as particular Straw
Cardholders in telephone calls with representatives of the Credit Card Company,
with male conspirators occasionally mimicking female voices when
impersonating female Straw Cardholders.

j. When Rewards Points were posted to a Straw Cardholder’s
account, LEV, GIBSON, and their employees converted the Rewards Points to
Miles, often as soon as possible, by transferring them into Miles accounts
controlled by LEV and GIBSON. To enable those transfers, LEV, GIBSON, and
their employees added themselves to Straw Cardholders’ accounts as “authorized
users,” without the Straw Cardholders’ knowledge or consent.

k, LEV and his employees cancelled the Points-Generating
Purchases, often soon after the Rewards Points had been converted to Miles.

1. LEV and his employees maximized their profits by closing the
Fraudulent Accounts, often soon after converting the Rewards Points to Miles,
to avoid incurring annual or other fees on the Fraudulent Accounts.

m. GIBSON paid LEV for the Miles generated by the scheme, in
the form of wire transfers, Automated Clearing House (“ACH”) payments, cash
payments, and other means.

n. GIBSON sold the Miles to third parties for ultimate

redemption as airfare.
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 8 of 13 PagelD: 207

O. LEV opened more than 7,000 Fraudulent Accounts with the
Credit Card Company, in the names of more than 1,500 Straw Cardholders, and
obtained more than 790 million Rewards Points. The conspiracy caused the
Credit Card Company to pay more than approximately $8.2 million to the airlines
for accepting the Rewards Points in exchange for Miles.

In violation of Title 18, United States Code, Section 1349.
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 9 of 13 PagelD: 208

1.

Counts Two and Three
(Wire Fraud)

The allegations in paragraphs 1 and 4 of Count One of this

Indictment are re-alleged and incorporated herein.

2.

From in or about August 2014 through at least in or about May

2016, in Ocean County, in the District of New Jersey, and elsewhere, defendant

AHARON LEV,
a/k/a “Aaron Lev,”
a/k/a “Aron Lev,”
a/k/a “David Gold,”
a/k/a “David Monroe”

did knowingly and intentionally devise and intend to devise a scheme and artifice

to defraud the Credit Card Company and to obtain money and property by means

of materially false and fraudulent pretenses, representations, and promises, and,

for purposes of executing and attempting to execute such scheme and artifice to

defraud, did knowingly and intentionally transmit and cause to be transmitted

by means of wire communications in interstate and foreign commerce certain

writings, signs, signals, pictures, and sounds, as set forth below, each

constituting a separate count of this Indictment:

 
   

LEV submitted and caused to be submitted
account-closing instructions by wire transmission

 

 

 

Two July 19, 2015 | for a Fraudulent Account ending in 12400.
LEV submitted and caused to be submitted

account-closing instructions by wire transmission
Three | July 19, 2015 | for a Fraudulent Account ending in 42700.

 

 

 

In violation of Title 18, United States Code, Sections 1343 and 2.
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 10 of 13 PagelD: 209

Counts Four and Five
(Aggravated Identity Theft)

 

1. The allegations in paragraphs 1 and 4 of Count One of this
Indictment are re-alleged and incorporated herein.
2. On or about the dates specified below, in Ocean County, in the
District of New Jersey, defendant
AHARON LEV,
a/k/a “Aaron Lev,”
a/k/a “Aron Lev,”
a/k/a “David Gold,”
a/k/a “David Monroe”
did knowingly and willfully transfer and cause to be transferred, without lawful
authority, a means of identification of another person during and in relation to
a felony violation enumerated in Title 18, United States Code, Section 1028A(c),
to wit, wire fraud in violation of Title 18, United States Code, Chapter 63, Section

1343, knowing that the means of identification belonged to another actual

person, as set forth below, each constituting a separate count of this Indictment:

 

LEV transferred the name of Victim 1
when submitting and causing to be
submitted account-closing instructions
for a Fraudulent Account ending in
Four July 19, 2015 12400.

 

LEV transferred the name of Victim 1
when submitting and causing to be
submitted account-closing instructions
for a Fraudulent Account ending in
Five July 19, 2015 427700.

 

 

 

 

 

In violation of Title 18, United States Code, Sections 1028A(a)(i) and 2.
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 11 of 13 PagelD: 210

FORFEITURE ALLEGATION

 

1. As the result of committing the offense constituting specified
unlawful activity as defined in Title 18, United States Code, Section 1956(c)(7),
as alleged in Counts One through Three of this Indictment, the defendant(s)
charged in each respective count shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States
Code, Section 2461(c), all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of those offenses, and all
property traceable thereto.

2. If any of the above-described forfeitable property, as a result of any

act or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third
person;

(c) has been placed beyond the jurisdiction of the Court;
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be
subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 28, United States Code, Section 2461 (c),

11
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 12 of 13 PagelD: 211

to seek forfeiture of any other property of said defendants up to the value of the

above forfeitable property.

A TRUE BILL

 

FOREPERSON

0, kg Con anrko
CRAIG CARPENITO
United States Attorney

12
Case 3:20-cr-00441-FLW Document 50 Filed 05/29/20 Page 13 of 13 PagelD: 212

CASE NUMBER: 20-

 

United States District Court
District of New Jersey

 

UNITED STATES OF AMERICA
v.

TIMOTHY GIBSON & AHARON LEV

 

INDICTMENT FOR

18 U.S.C. §§ 1349, 1343, 1028A, 2

 

A True Bill,

Forepefson _

 

CRAIG CARPENITO
UNITED STATES ATTORNEY
FOR THE DISTRICT OF NEW JERSEY

 

AUSA SARAH A. SULKOWSKI
ASSISTANT U.S. ATTORNEY
NEWARK, NEW JERSEY
(973) 297-2086

 
